Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest a drive apparatus, comprising: 
an actuator; an engaging body configured to frictionally engage the actuator; and an optical-path-changing member configured so as to be magnetically linked to the engaging body, and configured to change the direction of an optical path, wherein |the actuator causes the engaging body to move in a first direction and in a second direction opposite to the first direction, and the optical-path-changing member moves due to being biased by the engaging body when the engaging body has moved in the first direction, and the optical-path-changing member moves following movement of the engaging body due to magnetic attraction when the engaging body has moved in the second direction(claim 1); and a drive apparatus, comprising: a lens module including a lens; an image sensor; an actuator; an engaging body configured to frictionally engage the actuator; and
an optical-path-changing member configured so as to be magnetically linked to the engaging body, and configured to change the direction of an optical path incident on the image sensor through the lens module, wherein the actuator causes the engaging body to move in the first direction and in a second direction opposite to the first direction, and the optical-path-changing member moves due to being biased by the engaging body when the engaging body has moved in the first direction, and the optical-path-changing member moves following movement of the engaging body due to magnetic attraction when the engaging body has moved in the second direction (claim 2); and a drive apparatus, comprising: an actuator unit; and a driven body driven by the actuator unit, wherein: the driven body is magnetically linked to the actuator unit; the actuator unit includes: a piezoelectric element able to expand and contract along a predetermined direction; a shaft secured to one expansion/contraction direction end of the piezoelectric element; and an engaging body frictionally engaged to the shaft; and the driven body is magnetically linked to the engaging body (claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH